Whitfield, C.
The third instruction given for the state in this case is as follows: “The court charges the jury that, in an assault with intent to commit rape, the force used may be only constructive; and the imposition of one hand upon the person of the female, though without intent to hurt, is, in legal contemplation, the use of force, from which a criminal intent is presumed. Now, if the jury believe from the evidence beyond a reasonable. doubt that Will Corley imposed his hand on the person of Bebecca McDaniel, being a female of previous chaste character, against her will, with the intent to forcibly ravish her, and if the jury so believes" beyond a reasonable doubt, then it is your duty to find the defendant guilty. ’ ’ It is palpably erroneous; but the serious trouble in this case, lying at its very threshold, is that there is not a particle of evidence in the case warranting a verdict of *901intent to rape. The testimony of the prosecutrix herself is utterly insufficient on this point.

Reversed and remanded.

Per Curiam.
The above opinion is adopted as the opinion of the court, and for the reasons therein indicated the judgment is reversed and the cause remanded.